Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 02/14/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11284092. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-20 of the patent U.S. 11284092 (see table below).
Instant Application 11277614
U.S. Patent No. 11284092
1. An encoding device, comprising:



a memory storing instructions; and
one or more processors coupled to the memory, the one or more processors configured to execute the instructions to cause the encoding device to:


encode a flag, that indicates whether tile information for a picture having a tile group is present in a parameter set of a video bitstream or in a slice header of the video bitstream, into the video bitstream;

encode the tile information into the parameter set when the flag indicates the tile information for the picture is encoded in the parameter set; and
encode the tile information into the slice header when the flag indicates the tile information for the picture is encoded in the slice header.

1. A method of encoding a picture having at least one tile group implemented by a video encoder, comprising:


( Claim 17, preamble )




encoding a flag that indicates whether tile information for the picture is present in a parameter set or in a slice header into a video bitstream;


encoding the tile information in the parameter set when the flag indicates the tile information for the picture is encoded in the parameter set;
encoding the tile information in the slice header when the flag indicates the tile information for the picture is encoded in the slice header; and
encoding coded data of the picture into the video bitstream based on the tile information.

2. The encoding device of claim 1, wherein the one or more processors are further configured to encode a tile index of a first tile of each tile group in the picture when the tile information is encoded in the parameter set.
2. The method of claim 1, wherein encoding the tile information in the parameter set comprises encoding a tile index of a first tile of each tile group in the picture.
3. The encoding device of claim 1, wherein the one or more processors are further configured to transmit the video bitstream along a network towards a decoder.
3. The method of claim 1, further comprising transmitting the video bitstream along a network towards a decoder.
4. The encoding device of claim 1, wherein the tile information indicates which tiles of the picture are included in a slice.
4. The method of claim 1, wherein the tile information indicates which tiles of the picture are included in a slice.
5. The encoding device of claim 1, wherein at least the flag indicates that the tile information is in the parameter set.
5. The method of claim 1, wherein at least the flag indicates that the tile information is in the parameter set.
6. The encoding device of claim 1, wherein at least the flag indicates that the tile information is in the slice header.
6. The method of claim 1, wherein at least the flag indicates that the tile information is in the slice header.
7. A decoding device, comprising:


a memory storing instructions; and
one or more processors coupled to the memory, the one or more processors configured to execute the instructions to cause the decoding device to:

parse, from a video bitstream, a flag that indicates whether tile information for a picture having a tile group is present in a parameter set or in a slice header;

parse, from the video bitstream, the tile information from the parameter set when the flag indicates that the tile information for the picture is encoded in the parameter set;

parse, from the video bitstream, the tile information from the slice header when the flag indicates that the tile information for the picture is encoded in the slice header; and

decode the picture based on the tile information.

7. A method for decoding a video bitstream comprising a picture having at least one tile group, comprising:


( Claim 17, preamble )

parsing a flag that indicates whether tile information for a picture is present in a parameter set or in a slice header;


parsing the tile information from the parameter set when the flag indicates that the tile information for the picture is encoded in the parameter set;

parsing the tile information from the slice header when the flag indicates that the tile information for the picture is encoded in the slice header; and


obtaining coded data for the picture from the video bitstream based on the tile information.

8. The decoding device of claim 7, wherein the one or more processors are further configured to decode a tile index of a first tile of each tile group in the picture.
8. The method of claim 7, wherein parsing the tile information in the parameter set comprises decoding a tile index of a first tile of each tile group in the picture.
9. The decoding device of claim 7, wherein the one or more processors are further configured to infer that the tile information for the picture is present in only the parameter set when the flag is not present in the parameter set.
9. The method of claim 7, wherein parsing the flag that indicates whether tile information for the picture is present in the parameter set or in the slice header comprises inferring that the flag indicates that the tile information for the picture is present in only the slice header when the flag is not present in the parameter set.
10. The decoding device of claim 7, wherein the tile information indicates which tiles of the picture are included in a slice.
10. The method of claim 7, wherein the tile information indicates which tiles of the picture are included in a slice
11. The decoding device of claim 7, wherein at least the flag indicates that the tile information is in the parameter set.
11. The method of claim 7, wherein at least the flag indicates that the tile information is in the parameter set.
12. The decoding device of claim 7, wherein at least the flag indicates that the tile information is in the slice header.
12. The method of claim 7, wherein at least the flag indicates that the tile information is in the slice header.
13. The decoding device of claim 7, wherein the parameter set is a picture parameter set.
13. The method of claim 7, wherein the parameter set is a picture parameter set.
14. The decoding device of claim 7, wherein the one or more processors are further configured to receive a coded video bitstream, wherein the coded video bitstream includes the flag to be parsed.
14. The method of claim 7, further comprising receiving a coded video bitstream, wherein the coded video bitstream includes the flag to be parsed.
15. The decoding device of claim 7, wherein the one or more processors are further configured to reconstruct the picture based on the tile information.
15. The method of claim 14, further comprising reconstructing the picture based on the coded data.
16. The decoding device of claim 7, wherein the one or more processors are further configured to display the picture on a display.
16. The method of claim 15, further comprising displaying the picture on a display.
17. A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a video coding device, cause the video coding device to:
encode a flag, that indicates whether tile information for a picture having a tile group is present in a parameter set of a video bitstream or in a slice header of a video bitstream, into the video bitstream;
encode the tile information into the parameter set when the flag indicates the tile information for the picture is encoded in the parameter set; and
encode the tile information into the slice header when the flag indicates the tile information for the picture is encoded in the slice header.

17. A non-transitory computer readable medium comprising a computer program product for use by a video coding device, the computer program product comprising computer executable instructions stored on the non-transitory computer readable medium such that when executed by a processor cause the video coding device to:
parse a flag that indicates whether tile information for a picture is present in a parameter set or in a slice header;
parse the tile information from the parameter set when the flag specifies that the tile information for the picture is encoded in the parameter set;
parse the tile information from the slice header when the flag indicates that the tile information for the picture is encoded in the slice header; and
obtain coded data for the picture from a video bitstream based on the tile information.

18. The non-transitory computer readable medium of claim 17, wherein the instructions, when executed by the one or more processors, further cause the video coding device to encode a tile index of a first tile of each tile group in the picture when the tile information is encoded in the parameter set.
18. The non-transitory computer readable medium of claim 17, wherein parsing the flag that indicates whether the tile information for the picture is present in the parameter set or in the slice header comprises inferring that the flag indicates that the tile information for the picture is present in only the slice header when the flag is not present in the parameter set.
19. The non-transitory computer readable medium of claim 17, wherein at least the flag indicates that the tile information is in the parameter set.
19. The non-transitory computer readable medium of claim 17, wherein at least the flag indicates that the tile information is in the parameter set
20. The non-transitory computer readable medium of claim 17, wherein at least the flag indicates that the tile information is in the slice header
20. The non-transitory computer readable medium of claim 17, wherein at least the flag indicates that the tile information is in the slice header.


Examiner notes it is known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function of the encoder. Claims 17-20 of the Instant Application 11277614 and claim 17-20 of the U.S. Patent No. 11284092 are complementary pair of systems one related to an encoder and the other to a decoder.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/            Primary Examiner, Art Unit 2486